                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                CHARLOTTESVILLE DIVISION


   BRENNAN M. GILMORE,                         CASE NO.: 3:18-CV-00017-NKM-JCH

                              Plaintiff,

         v.                                    BRIEF IN SUPPORT OF JOINT MOTION FOR
                                               LEAVE TO SUPPLEMENT MOTION TO
   ALEXANDER JONES, ET AL.,                    RECONSIDER     OR      TO    CERTIFY
                                               INTERLOCUTORY         APPEAL      OF
                              Defendants       DEFENDANTS WILBURN, HICKFORD,
                                               HOFT, CREIGHTON, AND WORDS-N-
                                               IDEAS, LLC




Case 3:18-cv-00017-NKM-JCH Document 158 Filed 08/26/19 Page 1 of 4 Pageid#: 2403
                             TABLE OF AUTHORITIES

                                              CASES

  In re Trump, 928 F.3d 360 (4th Cir. 2019)                             passim



                               STATUTES AND COURT RULES

  28 U.S.C. § 1292                                                      passim

  W.D.VA R. 11(c)(1)                                                        2




                                                ii

Case 3:18-cv-00017-NKM-JCH Document 158 Filed 08/26/19 Page 2 of 4 Pageid#: 2404
                                                 FACTS

            On May 9, 2019, Defendants Wilburn, Hickford, Hoft, Creighton, and Words-N-Ideas,

  LLC (the “Undersigned Defendants”) submitted a “Joint Motion to Reconsider this Court’s

  Finding of Personal Jurisdiction or to Certify the Question for Interlocutory Appeal” (hereinafter

  the “Motion”) (Dkt. 137), asking this Court to either reconsider its March 29 Order and Opinion

  (Dkts. 123 and 124) denying the Undersigned Defendants’ motion to dismiss on personal

  jurisdiction grounds or, in the alternative, asking this Court to certify the question of jurisdiction

  for interlocutory appeal. The Motion was fully briefed when the same defendants filed their reply

  on June 6, 2019 (Dkt. 148).

            After briefing had ended, the Fourth Circuit has issued a major opinion regarding when a

  district court must certify a question for interlocutory appeal, In re Trump, 928 F.3d 360 (4th Cir.

  2019).1

                                     I.
       THIS COURT SHOULD GRANT THE UNDERSIGNED DEFENDANTS LEAVE TO
      SUPPLEMENT THEIR MOTION IN LIGHT OF NEW CONTROLLING PRECEDENT
                       ISSUED BY THE FOURTH CIRCUIT

            As stated above, after briefing had ended on the motion to reconsider or to certify for

  interlocutory appeal, the Fourth Circuit decided In re Trump, a major ruling indicating when it is

  mandatory for district courts to certify questions for interlocutory appeal. The use of the word

  “mandatory” in the prior sentence is deliberate. In re Trump is a mandamus case, in which the

  Fourth Circuit held that it was an abuse of discretion to deny certification of an interlocutory appeal

  under 28 U.S.C. § 1292(b). As one might imagine from that procedural posture, the Fourth Circuit

  took the opportunity to expound in some detail on the standards under which certification of a


  1
   Undersigned counsel originally intended to bring this new authority to this Court’s attention
  during oral argument on September 5, 2019, until that hearing was canceled (Dkt. 155).



Case 3:18-cv-00017-NKM-JCH Document 158 Filed 08/26/19 Page 3 of 4 Pageid#: 2405
  question for interlocutory appeal should—and indeed must—be granted. It provides a unique

  insight rarely given into how the Fourth Circuit interprets § 1292(b) and significantly supports the

  Undersigned Defendants’ argument for certification of interlocutory appeal.

         The Undersigned Defendants do not wish to bury this Court in papers, and undersigned

  counsel only proposes this supplement because In re Trump might have a significant impact on

  consideration of the Undersigned Defendants’ Motion. The proposed supplement is attached to the

  underlying motion for leave to supplement. The proposed supplement itself is only seven pages

  (not counting the Table of Contents, Table of Authorities and signature page). Thus, the

  supplement 1) is not very long and 2) concerns a case that should be brought to this Court’s

  attention when determining whether to certify a question for interlocutory appeal. In the spirit of

  fairness, the proposed order gives the other parties an ordinary opportunity to respond in line with

  the local rules. See W.D.VA R. 11(c)(1). Accordingly, this motion should be granted.



  Monday, August 26, 2019                       Respectfully submitted,



                                                  s/ Aaron J. Walker
                                                Aaron J. Walker, Esq.
                                                Attorney for Defendants Wilburn, Hickford, Hoft,
                                                Creighton and Words-N-Ideas, LLC
                                                Va. Bar# 48882
                                                P.O. Box 3075
                                                Manassas, Virginia 20108
                                                (703) 216-0455
                                                AaronJW72@gmail.com




                                                   2

Case 3:18-cv-00017-NKM-JCH Document 158 Filed 08/26/19 Page 4 of 4 Pageid#: 2406
